DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 07/19/2016. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2016/067204 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengstaken (US 2015/0286852 A1).
Regarding Claim 1, Sengstaken discloses a packaging (Fig 1-3) comprising: a storage volume (20,22) comprising multiple exterior surfaces (surface of 22 seen in Fig 2) including a given surface (lower surface of 20 as seen in Fig 2; surface as seen in Fig 2 at the interface between 20 and 40; [0029]) and an interior (interior space seen between Fig 2-3; [0021-0024]; “medication compartment”); a monitoring track (40; [0024]; “conductive lines”; see Fig 1-3 showing conductive lines in 40), the monitoring track comprising conductive ink ([0024]; “sensor array 40 may be created by various techniques, such as by printing electrically conductive ink”), wherein, when the interior ([0022]; “medication compartment”) of the storage volume (20,22 at 24) is accessed through the given surface ([0023]) of the multiple exterior surfaces, the monitoring track (40) is interrupted ([0023]; “Each of the medication compartments 22 has an opening 24 which is sealed with the breakable substrate 30. This substrate may be a paper-based substrate, a foil-based substrate, or another material which is capable of being broken or punctured by the user in a position over the openings 24, thereby allowing the user to access the medication held within the medication compartment 22”; [0024]; “The end result may be the sensor array 40 formed with the resistors 42 positioned over the openings 24, such that when the breakable substrate 30 is punctured over the openings 24, the resistor 42 corresponding to that opening 24 is severed”); and a coupling pad (42) comprising a first layer (layer of 40 at 42) of conductive ink ([0024]; “printing electrically conductive ink…sensor array 40 formed with the resistors 42”) disposed directly (see Fig 1-3; [0029-0032]) on the given surface (surface as seen in Fig 2 at the interface between 20 and 40; [0029]) of the multiple exterior surfaces and a second layer (layer of 30 on 40 as seen in Fig 2-3) overlaying the first layer (layer of 40 at 42) of insulating plastic material”).

Regarding Claim 2, Sengstaken further discloses the packaging (Fig 1-3) in which the dielectric material comprises a polymer ([0030-0031]; “plastic material”).

Regarding Claim 3, Sengstaken further discloses the packaging (Fig 1-3) comprising a plurality of distinct monitoring tracks (40; [0024]; “conductive lines”; see Fig 1 showing a plurality of conductive lines in 40 coming from 50) and a plurality of storage volumes (20,22; see Fig 1 showing a plurality of 22 at 24), each of the storage volumes (22 at 24) which is associated with a monitoring track (40; [0024]; “conductive lines”; see Fig 1-3 showing conductive lines in 40) of the plurality of distinct monitoring tracks.  (Note that the language of the claim does not limit the number of overall pads, overall number of volumes, nor overall number of tracks, and such an arbitrary number of tracks, pads and volumes can be elected from the reference to meet the language of the claim.)




Regarding Claim 4, Sengstaken further discloses the packaging (Fig 1-3), wherein the coupling pad (42) comprises a plurality of coupling pads, wherein a count of the plurality of coupling pads (42) is at least a count (see Fig 1 showing a 42 at each 24) of the plurality of storage volumes.  (Note that the language of the claim does not limit the number of overall pads, overall number of volumes, nor overall number of tracks, and such an arbitrary number of tracks, pads and volumes can be elected from the reference to meet the language of the claim.)

Regarding Claim 6, Sengstaken further discloses the packaging (Fig 1-3), comprising a number of coupling pads (for example four items at callout 42), wherein the number of coupling pads (for example four) is less than a count (for example five items at callout 24) of the plurality of storage volumes.  (Note that the language of the claim does not limit the number of overall pads, overall number of volumes, nor overall number of tracks, and such an arbitrary number of tracks, pads and volumes can be elected from the reference to meet the language of the claim.)

Regarding Claim 7, Sengstaken further discloses the packaging (Fig 1-3), wherein each monitoring track is disposed on a frangible (interpreted to mean capable of being broken) covering ([0023]; “Each of the medication compartments 22 has an opening 24 which is sealed with the breakable substrate 30. This substrate may be a paper-based substrate, a foil-based substrate, or another material which is capable of being broken or punctured by the user in a position over the openings 24, thereby allowing the user to access the medication held within the medication compartment 22”; The end result may be the sensor array 40 formed with the resistors 42 positioned over the openings 24, such that when the breakable substrate 30 is punctured over the openings 24, the resistor 42 corresponding to that opening 24 is severed”) of one of the plurality of storage volumes.

Regarding Claim 8, Sengstaken further discloses the packaging (Fig 1-3), wherein the monitoring tracks (40,42) associated with the plurality of storage volumes (20,22 at 24) are interconnected to form a network (interpreted to mean an interconnected or interrelated chain, group, or system; see https://www.merriam-webster.com/dictionary/network).

Regarding Claim 12, Sengstaken discloses a method (Fig 1-3; [0002,0006,0007,0022-0024,0030-0032]; “method”, “printing”, “created by various techniques”, “manufactured”) comprising: printing a given surface (upper surface of 30 as seen in Fig 2; surface as seen in Fig 2 at the interface between 30 and 40; [0029]) of a substrate (30) including multiple exterior surfaces (30 has side surfaces seen in Fig 1) with conductive ink ([0024]; “sensor array 40 may be created by various techniques, such as by printing electrically conductive ink”) to provide a conductive track (40 and 42; [0024]; “conductive lines”; see Fig 1-3 showing conductive lines in 40) having a first coupling pad (42) and a second coupling pad (42) disposed directly on the given surface; overlaying a dielectric layer (20; [0023]) on an opposite side (interface between 40 and 20) of at least one of the first coupling pad (42) and the second coupling pad (42) that faces away from the given surface of the multiple exterior surfaces of the Each of the medication compartments 22 has an opening 24 which is sealed with the breakable substrate 30. This substrate may be a paper-based substrate, a foil-based substrate, or another material which is capable of being broken or punctured by the user in a position over the openings 24, thereby allowing the user to access the medication held within the medication compartment 22”; [0024]; “The end result may be the sensor array 40 formed with the resistors 42 positioned over the openings 24, such that when the breakable substrate 30 is punctured over the openings 24, the resistor 42 corresponding to that opening 24 is severed”). (Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken (US 2015/0286852 A1) as applied to claims 4 and 8 above and further in view of Rosenbaum (US 2010/0089789 A1).

Regarding Claim 5, Sengstaken discloses the limitations of the preceding claim.
Sengstaken does not explicitly disclose the packaging, wherein the plurality of coupling pads includes one additional coupling pad that is electrically coupled to multiple of the distinct monitoring tracks.
Rosenbaum teaches of a packaging (Fig 1-3) comprising a plurality of distinct monitoring tracks (26; [0022-0024]) and a plurality of storage volumes (at 18, at 22), each of the storage volumes which is associated with a single monitoring track (26-1, 26-2) of the plurality of distinct monitoring tracks (26), wherein the plurality of coupling pads (32; [0022-0024]) includes one additional coupling pad (at 39) that is electrically coupled to multiple of the distinct monitoring tracks (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging as disclosed by Sengstaken, wherein the plurality of coupling pads includes one additional coupling pad that is electrically coupled to multiple of the distinct monitoring tracks as taught by Rosenbaum in order to provide networks and subnetworks, to monitor storing and controlling of dosages of medication, permit identification, and allow for communications to a computer (Rosenbaum, [0004-0009,0023-0027,0032-0033]).
Regarding Claim 9, Sengstaken discloses the limitations of the preceding claim.
Sengstaken does not disclose the packaging, wherein the network includes a first network portion having a first resistance and a second network portion having a second resistance, wherein the first resistance is different than the second resistance.
Rosenbaum further teaches the packaging (Fig 1-3), wherein the network ([0022-0025]) includes a first network portion (portion at 34a-34g) having a first resistance ([0025]; e.g. “2n ohms”) and a second network portion (portion at 32a-32g) having a second resistance ([0025]; e.g. “n ohms”), wherein the first resistance is different than ([0022-0025]) the second resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging as disclosed by Sengstaken, wherein the network includes a first network portion having a first resistance and a second network portion having a second resistance, wherein the first resistance is different than the second resistance as taught by Rosenbaum in order to allow determination of which bi-state elements in a particular row are broken and to monitor storing and controlling of dosages of medication, permit identification, and allow for communications to a computer (Rosenbaum, [0004-0009,0023-0027,0032-0033]).

Regarding Claim 10, Sengstaken in view of Rosenbaum teaches the limitations of the preceding claim and Rosenbaum further teaches the packaging (Fig 1-3),wherein the first resistance ([0025]; e.g. “2n ohms”) is greater than the second resistance ([0025]; e.g. “n ohms”).

Regarding Claim 11, Sengstaken in view of Rosenbaum teaches the limitations of the preceding claim.
Sengstaken does not disclose the packaging, wherein the first network portion is associated with a storage volume of the plurality of storage volumes and the second network portion is associated with a joining section of the network that couples multiple different monitoring tracks to each other.
Rosenbaum teaches of a packaging (Fig 1-3), wherein a first network portion (portion at 32a) is associated with a storage volume (18) of a plurality of storage volumes (18) and a second network portion (portion of 39a) is associated with a joining section ([0028]; “token resistors 39a-39g are provided in each subnetwork 27a-27g to provide a nominal minimum resistance”) of a network that couples multiple different monitoring tracks (26) to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging as taught by Sengstaken in view of Rosenbaum, wherein the first network portion is associated with a storage volume of the plurality of storage volumes and the second network portion is associated with a joining section of the network that couples multiple different monitoring tracks to each other as taught by Rosenbaum, as both limitations are provided in the same publication and furthermore in order to provide a nominal minimum resistance, allow determination of which bi-state elements in a particular row are broken and to monitor storing and controlling of dosages of medication, permit identification, and allow for communications to a computer (Rosenbaum, [0004-0009,0023-0028,0032-0033]), such that the first resistance is greater than the second resistance, since it has been held that In re Aller, 105 USPQ 233 (1955)  (Note that the Applicant’s Specification ([00116]), does not provide specific reasons as to why the first resistance of a first network portion is greater than a second resistance associated with a joining section of the network that couples multiple different monitoring tracks to each other portion having.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken (US 2015/0286852 A1) as applied to claim 12 above and further in view of Carespodi (US 2005/0284789 A1).

Regarding Claim 13, Sengstaken discloses the limitations of the preceding claim. 
Sengstaken does not disclose the method in which overlaying the dielectric layer comprises overlaying a polyethylene layer.
Carespodi teaches of a blister pack (Fig 2) in which an overlaying dielectric layer (16,18) comprises overlaying a polyethylene layer ([0056,0060,0063-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Sengstaken, in which overlaying the dielectric layer comprises overlaying a polyethylene layer as taught  (Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.)

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken (US 2015/0286852 A1) in view of Maijala (US 2015/0249059 A1).

Regarding Claim 14, Sengstaken discloses a blister pack (Fig 1-3) comprising: a plurality of storage volumes (20,22); a plurality of exterior surfaces (surface of 22 seen in Fig 2), wherein a given surface (lower surface of 20 as seen in Fig 2; surface as seen in Fig 2 at the interface between 20 and 40; [0029]) of the plurality of exterior surfaces includes a plurality of frangible (interpreted to mean capable of being broken) portions ([0023]; “Each of the medication compartments 22 has an opening 24 which is sealed with the breakable substrate 30. This substrate may be a paper-based substrate, a foil-based substrate, or another material which is capable of being broken or punctured by the user in a position over the openings 24, thereby allowing the user to access the medication held within the medication compartment 22”; [0024]; “The end result may be the sensor array 40 formed with the resistors 42 positioned over the openings 24, such that when the breakable substrate 30 is punctured over the openings 24, the resistor 42 corresponding to that opening 24 is severed”) aligned with the plurality of storage volumes; and a plurality of monitoring tracks (40,42; [0024]; “conductive lines”; see Fig 1-3 showing conductive lines in 40) disposed directly (see Fig 1-3; [0029-0032]) on the 
Sengstaken does not explicitly disclose a coupling pad galvanically coupled with the plurality of monitoring tracks.
Maijala teaches of a blister pack (Fig 1,2,5,13) comprising: a plurality of storage volumes (201; [0034]); a surface (surface of 101) that includes frangible portions (portions of 101; at 204; [0030,0035]; “Pressing a protruding compartment forces the pill or capsule contained therein downwards, until it ruptures the layer beneath it and falls out”) aligned with the plurality of storage volumes (at 201); and a plurality of monitoring tracks (102; [0034]; “package may comprise at least as many electrically conductive patterns as there are compartments, but to maintain graphical clarity FIG. 2 illustrates only one electrically conductive pattern 102 as well as a ground track 202, which both are here printed patterns on the surface of the body 101 that is visible in the drawing”) disposed on the plurality of frangible portions (portions of 101), wherein for each monitoring track (102), when the respective frangible portion is broken (at 204; [0035,0041]), the monitoring track (102) is interrupted; and a coupling pad (104,205) galvanically coupled ([0033]; “wireless coupling pattern 104 is either a capacitive coupling patch or an inductive coupling loop that is located within or extends into the interface portion 104 as a galvanically coupled extension of the electrically conductive pattern 102”) with the plurality of monitoring tracks (102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister pack as disclosed by Sengstaken with a plurality of monitoring tracks, and a coupling pad galvanically coupled with the plurality of monitoring tracks as taught by Maijala, in order to provide reliability when the package is not in a simple arrangement, allow for a wireless monitoring system, allow for short-range communications, allow for monitoring of a plurality of volumes by comprising as many patterns as there are compartments, and allow for formation of a transport package (Maijala, [0006-0009,0031-0034,0062]).
The claim states “frangible”, however it has been held that recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

Regarding Claim 15, Sengstaken further discloses the blister pack (Fig 1-3), wherein the protective layer (30) comprises a dielectric material ([0030-0031]; “insulating plastic material”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896